Citation Nr: 1757414	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  08-33 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 20 percent for chondromalacia of the left patella with osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1969 to May 1972, June 1972 to July 1974, and November 1982 to May 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2012, the Board denied the Veteran's claim for an increased rating for his service-connected left knee disability, and the Veteran appealed that decision    to the Court of Appeals for Veterans Claims (Court).  In August 2013, the parties filed a Joint Motion for Remand (JMR) and moved the Court to vacate the Board's October 2012 decision.  In an August 2013 order, the Court granted the JMR and remanded the claim in order for the Board to consider relevant evidence shown on a December 2009 magnetic resonance image (MRI).  

The Court did not disturb the issue of entitlement to a total rating based on individual unemployability (TDIU, which the Board remanded in October 2012 for further development.  However, in September 2013 written correspondence, the Veteran withdrew his claim for a TDIU and in January 2014 correspondence, the Detroit RO acknowledged the withdrawal of the TDIU claim.  Thus, that issue is no longer before the Board for appellate consideration.  

The Board remanded the Veteran's increased rating claim for further development in April 2014, October 2015, February 2016, and March 2017. 

In written statements received in 2012, the Veteran raised the issue of reopening a service connection claim for a right knee disability, claimed as secondary to his service-connected left knee disability.  In October 2012, April 2014, and March 2017, the Board referred the issue of whether new and material evidence has been received to reopen the previously-denied service connection claim for a right knee disability.  Although the RO sent the Veteran a letter in February 2015 with respect to that claim, it has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, it is again REFERRED to the AOJ for appropriate action.   

FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's left knee chondromalacia of the left patella with osteoarthritis is productive of flexion no worse than 90 degrees, extension limited to no worse than 5 degrees, with pain and crepitus, but not productive of ankylosis, dislocation of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

2.  Resolving any reasonable doubt in the Veteran's favor, the Veteran's left knee disability is also productive of mild subluxation or lateral instability based on objective evidence dated December 2, 2009.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a disability rating in excess of 20 percent for chondromalacia of the left patella with osteoarthritis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5014, 5260 (2017).

2.  Effective December 2, 2009, the criteria for a separate 10 percent disability rating for left knee subluxation been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board notes that during the pendency of this appeal, the Veteran challenged various VA examinations.  As noted above, the January 2012 VA examination was challenged on the basis that the examiner did not address December 2009 MRI result that showed left patella tilted and subluxed laterally.  The Board found the June 2015 examination also inadequate as it failed to discuss the December MRI per the Court's August 2013 order.  Nonetheless, as will be discussed below, the private physician who ordered this MRI specifically indicated that there was no lateral instability of the knee.   

The Board further acknowledges that the Veteran through his representative has most recently challenged the adequacy of the April 2017 VA examination.  The Veteran specifically noted that the examiner did not adequately assess his leg flexion, which is more severely limiting than represented, in that his leg also locks with pain, not acknowledged as flare ups.  Nevertheless, upon review of the examination report, the Board finds this assertion of inadequacy in the examination to be unsubstantiated.  Notably, the examiner reported the Veteran subjective assertions of flare-ups, knee clicking and locking up, and indicated objective range of motion (ROM) findings while considering the Veteran's subjective reports of pain.  Furthermore, the examiner noted that the clinical findings supported the Veteran's assertions.  The Veteran's lay assertions have been considered in the decision below.

Increased Rating Claims - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

As applicable here, where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Veteran's service-connected chondromalacia of the left patella with osteoarthritis is evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5014.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."

Under DC 5014, osteomalacia shall be rated based on limitation of motion of the affected part, as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  38 C.F.R. § 4.71a, DC 5014.  Traumatic arthritis established by X-ray findings is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  

Degenerative arthritis established by x-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2017).

The average normal range of motion of the knee is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  Under DC 5260, knee flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Knee extension limited to 5 degrees warrants a noncompensable rating, to 10 degrees warrants a 10 percent rating, to 15 degrees warrants a 20 percent rating, to 20 degrees warrants a 30 percent rating, to 30 degrees warrants a 40 percent rating, and to 45 degrees warrants a 50 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Slight recurrent subluxation or lateral instability warrants a 10 percent evaluation; moderate recurrent subluxation or lateral instability warrants a 20 percent evaluation; and severe recurrent subluxation or lateral instability warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The words "slight," "moderate" and "severe" as used in various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R.  4.6 (2017). 

Instability of the knee and limitation of motion of the knee are two separate disabilities.  As such, it is permissible to award separate ratings under both a range of motion code and an instability code, without violating the prohibition on pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97.

Knee disabilities can be rated under DCs 5256, 5257, 5258, 5258, 5260, 5261, 5262, and 5263.  

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

DC 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a.

DC 5258 provides a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides for a 10 percent rating for symptomatic removal of the semilunar cartilage.  38 C.F.R. § 4.71a.

DC 5260 provides for the evaluation of limitation of flexion of the knee.  A non-compensable rating is warranted when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Under DC 5261, extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a.

Turning to the evidence, in April 2007, the Veteran underwent a VA examination for his knee.  He reported taking 60 milligrams of Atacand and 800 milligrams of Motrin a day, on an as-needed basis for pain.  The Veteran further reported that he had chronic and persistent left knee pain with intermittent swelling.  He related a history of intermittent popping sensation in the knee with a sensation of occasional locking and instability.  He indicated that he was unable to run and unable to play basketball, and wore an open patellar support brace prescribed by his orthopedist.  He also related a history of occasional instability walking on a concrete floor approximately 100 feet or with walking approximately 30 to 40 feet on any uneven 
surface or up or down a flight of stairs.  Lastly, the Veteran reported that when he felt that his knee becomes unstable with a popping sensation, he would stand still and move his knee, which made it feel better.  There was no history of flare-ups reported.  Activities of daily living were unaffected.  His work was affected secondary to pain with standing, walking and squatting.  Repetitive motion increased the pain.  The Veteran walked without a cane or crutch assistance.  He stated that he typically wears the knee support all day.

Physical examination of the left knee revealed mild bony hypertrophy, mild joint effusion, and marked crepitus to palpation on range of motion.  No point tenderness was noted.  There was negative patellar apprehension.  Range of active and passive motion of the left knee at that time showed flexion to 140 degrees and extension to 0 degrees.  With repetitive movement against resistance, the range of motion decreased to 120 degrees of flexion and remained at 0 degrees of extension.  The "minimally restricted" range of motion was secondary to pain.  The Veteran had a negative drawer sign.  There was no collateral instability or tenderness noted.  There was no negative McMurray's test.  Gait was mildly antalgic.  X-rays showed degenerative arthritis of the left knee especially at the patellofemoral joint.  The assessment was chondromalacia patella with moderate degenerative arthritis of the left knee.  There was additional loss of flexion of the left knee, as described above, with repetitive use due to pain.  There was also mild to moderate functional impairment of daily occupational activities.   

Private treatment records dated April 2007 indicate the Veteran's left knee had severe retropatellar crepitus, effusion, and mild medial and lateral joint line pain.  Collateral and cruciate ligaments were stable.  Extensor mechanism was intact.  There was no lymphadenopathy or cellulitis.  The joint lines were minimally tender.  Meniscal provocative tests were equivocal bilaterally.  X-rays showed advanced patellofemoral arthrosis and moderate tibial femoral arthrosis.    

In a May 2007 statement, the Veteran indicated that his left knee locked up on him approximately10 times during the past year.  He stated that he took an early retirement from his job in March 2007 to help relieve some of the stress of being on his feet and walking around as a production supervisor.  In an additional statement dated July 2007, he stated that his daily activities were affected because the knee got stiff and swollen.  

Private treatment records dated November 2009 note patellofemoral crepitus with pain.  Flexion of the left knee was to 125 degrees and extension to 0 degrees.  Collateral ligaments were stable and the extensor mechanism was intact.  X-rays revealed advanced patellofemoral arthrosis.  The impression was advanced degenerative joint disease of the left knee.  

Private MRI report dated December 2009 indicates that ACL, PCL, flexor mechanism and extensor mechanism were intact.  The patella was tilted and subluxed laterally.  High-grade class III-IV patellofemoral and medial and less so lateral compartment chondromalacia was demonstrated.  There was also complex 2-3 cm trizonal undersurface degenerative tearing involving the posterior horn and the body of the medial meniscus.  The Veteran also had mild capsulitis or capsulosynovitis.  

Garden City Hospital records dated January 2010 indicate that the Veteran complained of left knee pain, which had worsened in the last several months.  He stated that his pain was in the entire left knee and worse with any activity as well as function.  The pain increased with his activities of daily living including shopping, stairs, and his personal exercise regime.  The Veteran reported that he worked at the time as a doorman monitor for a university.  On examination, his left knee had extension of -5 degrees and flexion to 95 degrees with pain.  X-rays of the left knee revealed subchondral cyst, subchondral sclerosis, osteophytes and joint space narrowing.  The assessment was degenerative joint disease of the left knee.  Additional private treatment records dated January 2010 indicate the Veteran cancelled his scheduled knee surgery due to family issues.   

In a December 2011 statement, the Veteran reported that his knee had gotten worse as he got older.  He further indicated that his knee had been swollen and clicked when he walked, sometimes buckled on him, and was chronically painful.  

In January 2012, the Veteran underwent an additional VA examination for his left knee.  The examiner noted a history of chondromalacia of the patella of the left knee with moderate degenerative osteoarthritis.  The Veteran reported flare-ups that impacted the function of the knee after standing for a long time, and stated that Motrin helped in reducing the pain.  On physical examination, the Veteran had left knee flexion to 100 degrees.  Objective evidence of painful motion began at 100 degrees.  There was no limitation of extension and no objective evidence of painful motion on extension.  The Veteran was able to perform repetitive-use testing.  The Veteran did not have additional limitation of motion in the range of motion of the knee and lower leg following repetitive-use testing.  

The examiner further indicated that the Veteran had functional loss in the left knee.  Specifically, the Veteran had less movement than normal in the left knee due to pain on movement.  There was tenderness or pain to palpation in both knees.  Muscle strength was 5/5 on left knee flexion and extension, indicating normal strength.  Joint stability tests indicated the Veteran's left knee was stable.  The Lachman test for anterior instability, posterior drawer test for posterior instability and testing for medial-lateral instability indicated the Veteran's left knee was normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  There was no evidence of meniscus (semilunar cartilage) condition.  

The Veteran reported that he wore a left knee brace almost at all times.  X-rays showed no evidence of patellar subluxation, but revealed moderate degree of osteoarthritic changes with bony spurs and narrowing the patellofemoral joint space

In a February 2012 statement, the Veteran indicated that his knee condition was chronic and he has to wear a knee brace for the rest of his life.  

As noted above, in October 2012, the Board denied the Veteran's claim after finding that the above evidence did not warrant a disability rating higher than the assigned 20 percent.  Nevertheless, in the JMR, the parties agreed that the January 2012 VA examination was inadequate, because subsequent to the examination, additional medical treatment records were added to the file, which the examiner did not have the opportunity to review.  Specifically, that evidence included the December 2009 MRI study, which noted the Veteran's left patella was "tilted and subluxed laterally."  

Consequently, in April 2014, the Board remanded the claim in order to obtain an addendum opinion that will address whether the Veteran has any impairment of the left knee manifested by recurrent subluxation or lateral instability, with consideration of the December 2009 MRI.  

In June 2015, the Veteran underwent an additional VA examination for his left knee and the examiner confirmed diagnosis of traumatic arthritis of the left knee.  The Veteran did not report flare-ups, but indicated that he could not flex his knee beyond 90 degrees without significant pain.  Initial ROM testing revealed left knee flexion to 100 degrees and extension to 0 degrees.  The examiner noted that the ROM itself contributed to functional loss due to the Veteran's inability to flex the knee, which made it difficult to rise from a sitting position as well as making him more vulnerable to have falls as a result of dragging the left foot.  The examiner further noted that pain on flexion noted during the examination caused functional loss.  There was evidence of pain with weight bearing, objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue specifically of the patella femoral, and crepitus.  The examiner noted that pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.  Specifically, the examiner noted pain, fatigue, and weakness.  Repetitive use testing showed reduced ROM of flexion to 90 degrees.  Additional factors contributing to the disability were swelling and disturbance of locomotion.  Muscle strength was normal and there was no ankylosis.  The examiner noted no history of recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability testing confirmed that there was no joint instability.  The Veteran did not have shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and or fibular impairment.  The Veteran also did not have any history of meniscus (semilunar cartilage) condition.  Lastly the examiner noted that the Veteran had antalgic gait, which required a constant use of a cane to ambulate, because it was clear that he could not ambulate long distances "secondary to pain."  

In October 2015, the Board remanded the claim an additional time, because the June 2015 examiner failed to specifically discuss the findings of the December 2009 MRI.  

In a November 2015 addendum opinion, the examiner indicated that the December 2009 MRI did suggest "lateral tilt" as well as "subluxation laterally."  However, the examiner explained that this could not be fully suggestive of any history of subluxation or dislocation.  The examiner explained that there was no evidence of a tear to the medial patella femoral ligament, which would imply instability to the patella joint line.  In addition, there was no mention of cartilage damage to the medial border of the patella and the lateral femoral condyle, which is also suggestive of a history of subluxation.  The examiner further stated that an MRI is performed with the knee in full extension, and therefore, the pull of the quadriceps, which commonly causes subluxation at 30 degrees, has been negated.  The examiner explained that although the MRI showed that there was evidence of possible subluxation, it did not have "a definite proof via other radiographic signs of subluxation," and X-rays of the left knee performed in 2007 and 2009 did not demonstrate a femoral or tibial bow, which is associated with higher occurrence of patella subluxation.  The examiner concluded that upon physical examination, the history taken, radiographs, as well as the lack of further evidence from the MRI, suggest that it was unlikely that the Veteran had had a history of subluxation or dislocation.

In February 2016, the Board remanded the claim an additional time to obtain another addendum opinion in order to clarify the examiner's conclusion that there was no evidence of subluxation or meniscus tear, which was seemingly at odds with the December 2009 MRI that included the finding that there was "[c]omplex 2 3 cm trizonal undersurface degenerative tearing involves posterior horn and body of the medial meniscus."  The Board additionally asked that the examiner explain what 
manifestation of the left knee disability would require the Veteran's use of a knee brace on a near-constant basis, if no history of subluxation or instability is found. 

In a June 2016 VA addendum opinion, the examiner indicated that a medial meniscus tear, which is degenerative in nature, has no correlation with the lack of chondromalacia to the patella, because these two joints are independent of one another and have no bearing on the pathology of each other.  The examiner opined that there was no chondromalacia of the patella femoral joint and the medial meniscus tear was irrelevant to the cartilage of the patella.  The examiner added that meniscus tears are not associated with recurrent subluxation or dislocation of the patella in any way.  The examiner further opined that the wearing of the brace had "no consequences at all on the instability of the knee," since "all muscular and ligamentous structure [were] still independently strong," and "the brace does not consistently stretch out ligaments, nor does it have any deleterious on cartilage or bone."  Lastly, the examiner noted that the idea of locking and tearing as described by the Veteran was more likely than not associated with the meniscus tear. 

Garden City Hospital records dated in July 2016 and authored by the same private physician who ordered the December 2009 MRI indicate that the Veteran was last seen in 2009, where he had had advanced degenerative joint disease at the patellofemoral joint and moderate tibial femoral arthritis.  The physician noted that the MRI was ordered due to the patient-specific total knee arthroplasty, which he decided to reschedule due to family reasons.  It was further noted that the Veteran ambulates without assistive devices.  Examination of the knee revealed severe patellofemoral crepitus and pain, moderate effusion, as well as medial and lateral joint line tenderness.  McMurray's testing was positive medially and negative laterally; his collateral ligaments were stable.  Lachman and Pivot shift and anterior and posterior drawers were negative.  There was no instability of the patellofemoral joint, but the examiner noted that it tracked laterally and there were severe degenerative changes. 

In March 2017, the Board again remanded the claim in order to provide the Veteran with a VA examination compliant with the requirements of a fairly recent case, Correia v. McDonald, 28 Vet. App. 158 (2016) and to obtain clarification on the question of instability.  .  

In April 2017, the Veteran underwent an additional VA examination for his left knee where he reported constant pain, swelling, knee clicking and locking up at least twice a week, and noted that his left knee was giving out at least once a week.  Initial ROM testing revealed left knee flexion to 100 degrees and extension to 0 degrees.  Pain with flexion was noted that did not result in additional functional loss.  There was no additional loss of motion after repetitive use testing, but the examiner noted that the Veteran was not examined immediately after repetitive use over time, although, it was noted that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  There was no joint instability and the examiner indicated that the Veteran never had a meniscus condition.  Lastly, it was noted that the Veteran uses a cane regularly.  In compliance with Correia, the examiner indicated that there was evidence of pain on passive ROM testing, as well as when the joint was used on non-weight bearing. 

Turning now to the analysis of the Veteran's claim for increase, the Veteran's left knee disability is currently rated as 20 percent disabling based on x-ray findings of arthritis and evidence of painful motion in consideration of Deluca.  The disability is rated under Diagnostic Code 5014, which specifies that osteomalacia shall be rated based on limitation of motion of the affected part, as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 notes that limitation of motion must be objectively confirmed. 

In order to award a higher rating of 30 percent based on limited flexion of the Veteran's left knee under Diagnostic Code 5260, his flexion must be limited to 15 degrees.  The April 2007 VA examination report indicated that the Veteran had flexion of 140 degrees.  Following repetitive movement, the Veteran's left knee had flexion of 120 degrees due to pain.  The November 2009 private treatment record indicated the Veteran had flexion of 125 degrees in the left knee.  The January 2010 Garden City Hospital record indicated the Veteran's left knee had flexion of 95 degrees with pain.  At the January 2012 VA examination, the Veteran's left knee had flexion ending at 100 degrees, including on repetitive use testing.  At the June 2015 VA examination flexion was to 100 degrees and was reduced to 90 degrees after repetitive-use testing.  Lastly, the March 2017 VA examination revealed flexion to 100 degrees.  Consequently, he is not entitled to a higher rating under Diagnostic Code 5260 for his left knee disability.  The worst demonstrated flexion was to 90 degrees after repetitive use testing in June 2015 and such finding does even not meet or more nearly approximate limited flexion to a noncompensable degree (at 60 degrees) under DC 5260.  Again, the current rating assigned by the RO contemplates the Veteran's arthritis left knee arthritis and the functional impairment that is associated with it.

The evidence also does not reflect that the Veteran's left knee disability entitles him to a higher rating under DC 5261 for limited extension of the knee.  The April 2007 VA examination indicated that he had extension of 0 degrees, indicating he had normal extension, including on repetitive movement.  The November 2009 private treatment record noted that he had full extension of the left knee.  The January 2010 Garden City Hospital record indicated that he had extension of -5 degrees.  The January 2012 VA examination indicated the Veteran had extension of 0 degrees, including on repetitive testing.  The VA examiner noted that there was no limitation of extension and there was no objective evidence of painful motion on extension. 
The January 2012 and June 2015 VA examinations both indicated that he had extension to 0 degrees.  The November 2015 private treatment notes also showed extension to 0 degrees, and the April 2017 VA examination revealed the same. 
Absent evidence of left knee extension limited to 20 degrees, the criteria for a higher rating under DC 5261 are not met.

As discussed above, the objective evidence of record does not indicate that the Veteran's left knee had flexion or extension warranting a higher rating, even following repetitive use testing.  The Board has considered the complaints of pain and swelling associated with his left knee disability.  He clearly has less movement than normal (albeit to a noncompensable level) and pain on movement.  Nonetheless, based on the Veteran's complaints, he has already been awarded the current rating of 20 percent for the left knee pursuant to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.50 and DeLuca.  The Veteran would still need display a significant loss of motion to more nearly approximate a higher rating under either DC 5260 or 5261 and the clinical evaluation has not shown such a loss of motion to be present in this case.  Again he does not even meet the noncompensable criteria for limitation of either flexion or extension.  Thus, even with consideration of the Veteran's pain and DeLuca factors, the Board finds that his left knee symptomatology does not more nearly approximate the criteria for a rating higher than 20 percent under DCs 5260 and 5261. 

The Board has also considered the application of Diagnostic Code 5257, which addresses recurrent subluxation or lateral instability of the knee.  The question of whether the Veteran's service connected left knee disability is productive of lateral instability or recurrent subluxation was triggered by the findings of the December 2009 MRI and the subject of the JMR.  The MRI suggests a lateral tilt as well as subluxation laterally.  Although the VA examiners have consistently reported that lateral instability or subluxation has not been shown during the course of this appeal, the November 2015 examiner has acknowledged the MRI findings.  The Board has sought clarification on a number of occasions to adequately reconcile the MRI findings of a tilt and subluxation with the negative joint stability results on examinations.  The Board finds that although the examines have clearly explained why the Veteran's medial meniscal tear is not related to the service connected chondromalacia and arthritis, the presence of the subluxation on the 2009 objective study has not been adequately reconciled.  Further development could be undertaken, however the Board finds that with resolution of any reasonable doubt in the Veteran's favor, the objective findings of the MRI is the most probative here and at the very least show that the Veteran's left knee tracks laterally.  Accordingly, the Board assigns a separate 10 percent rating for mild instability or subluxation of the left knee.  A higher rating is not warranted however as there is completely no evidence of moderate recurrent subluxation or lateral instability of the left knee, and clearly no evidence of severe impairment to warrant a higher rating of 30 percent under DC 5257.

The 2009 MRI evidence also showed evidence suggestive of a meniscal tear in the left knee.  However, the June 2016 VA examiner added that meniscus tears are not associated with recurrent subluxation or dislocation of the patella in any way.  Accordingly, application of DC 5258 is not warranted.  

The Board has also considered the remaining diagnostic codes relating to the knee; however, the Board finds that they are not applicable.  For example, upon review of the claims file, the record does not demonstrate evidence of ankylosis of the knee (DC 5256); cartilage removal (DC 5259); limitation of flexion (DC 5261); impairment of the tibia or fibula (DC 5262); or genu recurvatum (DC 5263).  As such, the Board finds that a higher rating is not warranted under any of these Diagnostic Codes.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required 
to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating higher than 20 percent rating for chondromalacia of the left patella with osteoarthritis is denied.

Effective December 2, 2009, a separate 10 percent rating, but not higher, for left knee recurrent subluxation or lateral instability, is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


